Mr. Justice Gary delivered the opinion of the Court. The plaintiff in error was served May 30, 1892, with a summons returnable to the June term. As the terms begin on the first Monday of each month, he was not required to appear until the July term, and if the declaration was not filed ten days before that term, then not until the August term, and if the declaration was not filed ten days before that term, he was not required to appear at all, as the plaintiff below could proceed no further. Press v. Ridgway, 37 Ill. App. 267. However, the defendant below did appear, and on his motion the suit was dismissed, August 24, 1892, for want of a declaration, none having been filed at all. October 15, 1892, on motion of the plaintiff below, without any appearance by defendant below, though notice of the motion was mailed for him, that dismissal was set aside, and the default of the defendant below entered; still with no declaration on file. October 24, 1892, a declaration was filed, and on the 19th of the following month a final judgment entered for the plaintiff below. By the dismissal in August, the court had lost jurisdiction of the case, and the proceedings of October and November are erroneous, if not void, as the record does not show jurisdiction regained. Morgan v. Campbell, 54 Ill. App. 242. The judgment is reversed, but the cause in not remanded, as the right to prosecute the action is gone. Ibid,,